DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Seok-Hun Kim et al. (US 20120118735), hereinafter referred to as ‘Kim’ and in further view of  Grueger et al. (US 20050012115), hereinafter referred to as ‘Grueger’.
Regarding Claim 1, Kim discloses an electrochemical electrode for use in biosensor, a substrate; a conductive layer deposited on said substrate; (… an electrode …electrochemical biosensor, which is fabricated by forming a nickel-including metal layer on a non-conductive substrate [Abstract])
However, Kim is silent to the language of a resistive material layer deposited on said conductive layer.
Nevertheless, Grueger discloses a resistive material layer deposited on said conductive layer (the FET 10 comprises further isolation layers 38 and 40, which are formed on the drain 30 and the source 32, respectively. In a region, which extends from the drain 30 to the gate 36 and from the source 32 to the gate 36, respectively, a protective layer 42 and 44... the protective layers 42 and 44, respectively, can also be formed by a conductive material [0029]),
wherein said resistive material layer comprises carbon and at least one C-N species; and 
wherein said C-N species is present in an amount of at least 20 at% based on the total resistive material layer (A portion of the surface of the substrate 12 above the channel region 34 is exposed, it is therefore neither covered by the field oxide layer 24 nor by the isolating layer 26. A gate 36 is formed in this exposed region, which is formed of carbon nitride (CN.sub.x) according to the invention. In a preferred embodiment, the gate 36 has preferably a nitrogen content in a range of 18-30 at % [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Grueger to incorporate a carbon and nitrogen based resistive (conductive-Grueger) material layer for the benefit of good resistivity against aggressive chemicals and to improve the long-term stability of the electrode. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Grueger to incorporate a carbon and at least 20% of nitrogen in the resistive (conductive-Grueger) material layer for optimizing C-N species for long-term stability and to improve functionality of the electrode. 

Regarding Claim 2, Kim and Grueger discloses the claimed invention discussed in claim 1, including the electrochemical electrode. 
Kim discloses the conductive layer comprises nickel and chromium (In the metal layer 20 including the mixed layer of the nickel and chromium [0047]),a combined weight percent of the nickel and chromium in the conductive layer is in the range of 25 to 100 weight percent (the content ratio of the nickel to the chromium may range from 90:10% to 50:50% by weight in consideration of the electrical conductivity and the adhesive property with the substrate [0047]; Examiner interpreted the balance to mean that the combination of nickel and chromium in the conductive layer would equal 100%).
However, Kim is silent to the language of the total weight of the conductive layer equaling 100 weight percent.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Grueger to incorporate a conductive layer comprising nickel and chromium for optimizing adhesive properties for the benefit of improving functionality of the electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Grueger to incorporate a conductive layer comprising a combined weight percent of the nickel and chromium in the range of 25 to 100 weight percent for optimizing electrical conductivity for the benefit of improving functionality of the layer. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Grueger to incorporate a conductive layer comprising the total weight of the conductive layer equaling 100 weight percent for optimizing electrical conductivity for the benefit of improving functionality of the layer. 

Regarding Claim 3,  Kim and Grueger discloses the claimed invention discussed in claim 1, including the electrochemical electrode.
Kim discloses the conductive layer comprises greater than 20 weight percent chromium (the content ratio of the nickel to the chromium may range from 90:10% to 50:50% by weight [0047]).

Regarding Claim 4, Kim and Grueger discloses the claimed invention discussed in claim 1, including the electrochemical electrode.
Kim discloses the conductive layer is nickel (the content ratio of the nickel to the chromium may range from 90:10% to 50:50% by weight in consideration of the electrical conductivity and the adhesive property with the substrate [0047]; Examiner interpreted the balance to mean that the combination of nickel and chromium in the conductive layer would equal 100%).
However, Kim is silent to the language of the balance
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Grueger to incorporate a conductive layer to balance the weight percentage of nickel and chromium for optimizing good chemical resistivity against aggressive chemicals for the benefit of safety.

Claims 5-10,17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Grueger, and further in view of Hochstetler et al. (US 20160169827) hereinafter referred to as ‘Hochstetler’.

Regarding Claim 5, Kim and Grueger disclose the claimed invention discussed in claim 1, including the electrochemical electrode.
However, the combination is silent to the language of the conductive layer comprises nickel, chromium and iron.
Nevertheless, Hochstetler discloses wherein the conductive layer comprises nickel, chromium and iron (Non-noble metal alloys other than nickel and chromium that can be present in the invention can include Group I as follows: molybdenum, cobalt, iron [0100]),
wherein a combined weight percent of the nickel and chromium in the conductive layer is in the range of 25 to less than 95 weight percent, (In certain specific embodiments, such as Compositions A3-A6 of Table 1, the non-noble metal alloys may comprise nickel and chromium, with a combined weight percent of the nickel and chromium in the range of 50 to 99 weight percent [0116]),
wherein the weight percent of nickel in the conductive layer is at least 4 weight percent, (the substrate wherein the conductive layer can comprise nickel in the range of 56 to 58 weight percent [0022]),
wherein the weight percent of chromium in the conductive layer is at least 10 weight percent 
(the substrate wherein the conductive layer can comprise nickel in the range of 56 to 58 weight percent, chromium in the range of 15 to 17 weight percent [0022]),
wherein the weight percent of iron in the conductive layer at least 2 weight percent (The presence of iron in the non-noble metal alloys can comprise, for example, at least about 0.25, 0.5, 2.0, 3.0, or 4 [0106]),
and wherein the conductive layer comprises 0 to 20 weight percent molybdenum (The presence of molybdenum in the non-noble metal alloys can comprise, for example, at least about 2, 4, 6, 8, 10, or 12 a [0103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Grueger in view of Hochstetler to incorporate conductive layer comprises nickel, chromium and iron for optimizing conductivity for the benefit of improving functionality of the electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Grueger in view of Hochstetler to incorporate a combined weight percent of the nickel and chromium in the conductive layer is in the range of 25 to less than 95 weight percent for the benefit of good chemical resistivity against aggressive chemicals results and to improve the accuracy of the electrode. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Grueger in view of Hochstetler to incorporate a conductive layer comprising nickel at least 4 weight percent for optimizing good chemical resistivity against aggressive chemicals for the benefit of improving functionality of the electrode. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Grueger in view of Hochstetler to incorporate a conductive layer comprising iron in at least 2 weight percent for optimizing the conductivity of the layer for the benefit of improving functionality of the electrode. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Grueger in view of Hochstetler to incorporate a conductive layer comprising 0 to 20 weight percent molybdenum for reducing corrosion for the benefit of improving functionality of the electrode. 

Regarding Claim 6, Kim and Grueger disclose the claimed invention discussed in claim 1, including the electrochemical electrode.
However, the combination is silent to the language of wherein the weight percent of nickel in the conductive layer is in the range from about 8 to about 81 weight percent.
Nevertheless, Hochstetler discloses wherein the weight percent of nickel in the conductive layer is in the range from about 8 to about 81 weight percent (the substrate wherein the conductive layer can comprise nickel in the range of 56 to 58 weight percent, chromium in the range of 15 to 17 weight percent [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Grueger in view of Hochstetler to incorporate a nickel weight percentage ranging from 8 to 81% for optimizing good chemical resistivity against aggressive chemicals for the benefit of improving functionality of the electrode.

Regarding Claim 7, Kim and Grueger disclose the claimed invention discussed in claim 1, including the electrochemical electrode.
However, the combination is silent to the language of wherein the weight percent of chromium in the conductive layer is in the range from about 14 to about 21 weight percent.  
Nevertheless, Hochstetler discloses wherein the weight percent of chromium in the conductive layer is in the range from about 14 to about 21 weight percent (the substrate wherein the conductive layer can comprise nickel in the range of 56 to 58 weight percent, chromium in the range of 15 to 17 weight percent[0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Grueger in view of Hochstetler to incorporate a chromium weight percentage ranging from about 14 to about 21% to optimize the weight percentage of chromium for the benefit of good chemical resistivity against aggressive chemicals results and to improve the accuracy of the electrode. 

Regarding Claim 8, Kim and Grueger disclose the claimed invention discussed in claim 1, including the electrochemical electrode. 
However, the combination is silent to the language of wherein the weight percent of iron in the conductive layer is in the range from about 6 to about 74 weight percent.
Nevertheless, Hochstetler discloses wherein the weight percent of iron in the conductive layer is in the range from about 6 to about 74 weight percent (The presence of iron in the non-noble metal alloys can comprise, for example, at least about 0.25, 0.5, 2.0, 3.0, or 4 and/or up to about 20, 15, 10, 8, or 6 weight percent of iron [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Grueger in view of Hochstetler to incorporate a conductive layer comprising iron in the range from about 6 to about 74 weight percent for optimizing conductivity for the benefit of improving functionality of the electrode. 

Regarding Claim 9, Kim and Grueger disclose the claimed invention discussed in claim 1, including the electrochemical electrode.
However, the combination is silent to the wherein the weight percent of nickel in the conductive layer is in the range from about 70 to about 81 weight percent.
Nevertheless, Hochstetler discloses wherein the weight percent of nickel in the conductive layer is in the range from about 70 to about 81 weight percent (the conductive layer of the electrode (for example, conductive layer 104 of the biosensor component) can vary depending on the specific requirements of the electrode, for example, the biosensor component. In various embodiments, the non-noble metal alloys can comprise at least about 30, 40, 50, or 55 and/or up to about 95, 85, 75, 65, or 60 weight percent of nickel [0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Grueger in view of Hochstetler to incorporate a nickel weight percentage ranging from about 70 to 81 weight percentage for optimizing good chemical resistivity against aggressive chemicals for the benefit of improving functionality of the electrode.

Regarding Claim 10, Kim and Grueger disclose the claimed invention discussed in claim 1, including the electrochemical electrode.
However, the combination is silent to the language of wherein the weight percent of iron in the conductive layer is in the range from about 6 to about 10 weight percent.
Nevertheless, Hochstetler discloses wherein the weight percent of iron in the conductive layer is in the range from about 6 to about 10 weight percent (The presence of iron in the non-noble metal alloys can comprise, for example, at least about 0.25, 0.5, 2.0, 3.0, or 4 and/or up to about 20, 15, 10, 8, or 6 weight percent of iron [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Grueger in view of Hochstetler to incorporate a conductive layer comprising iron ranging from about 6 to about 10 weight percent for optimizing the conductivity for the benefit of improving functionality of the electrode. 

Regarding Claim 17, Kim, Grueger, and Hochstetler disclosed the claimed invention discussed in claim 13, including the electrochemical electrode.
However, the combination is silent to the language of wherein said electrode is a working electrode or a reference electrode or a counter electrode in a biosensor and wherein the biosensor is a blood glucose sensor.
Nevertheless, Hochstetler discloses wherein said electrode is a working electrode or a reference electrode or a counter electrode in a biosensor (One or more embodiments of the present disclosure can relate to an electrode for a biosensor, … reference electrode [0052]) and wherein the biosensor is a blood glucose sensor (A biosensor component is provided that provides enhanced characteristics for use in biosensors, such as blood glucose sensors [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Grueger in view of Hochstetler to incorporate a reference electrode in a biosensor that is a blood glucose sensor for optimizing a stable potential for the benefit of improving the functionality of the electrode.
Regarding Claim 19, Kim and Grueger disclose the claimed invention discussed in claim 13, including the electrochemical electrode.
	However, the combination is silent to the language of wherein said substrate comprises a flexible polymeric film said conductive layer is sputtered on said substrate and said resistive material layer is sputtered on said conductive layer. 
	Nevertheless, Hochstetler discloses wherein said substrate comprises a flexible polymeric film (the biosensor component may comprise a flexible, non-conductive film, including polymers, such as a polymeric film [0094]), 
said conductive layer is sputtered on said substrate and said resistive material layer is sputtered on said conductive layer ( The conductive layer 104 coated on the substrate 102 may comprise one or more non-noble metals. Such conductive layer 104 may be coated on the substrate 102 via one or more physical vapor deposition techniques, such as sputter coating [0095]),
and wherein said resistive material layer is sputtered on said conductive layer in a nitrogen containing atmosphere (Gas inlet and outlet fittings, which were associated with the gas flow port, allowed inert gas sparging (i.e., de-aerating) of the buffer solution, via a gas flow of nitrogen).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Grueger in view of Hochstetler to incorporate a substrate made of polymer film for optimizing mechanical flexibility for the benefit of improving the functionality of the electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Grueger in view of Hochstetler to utilize the sputter coating method for optimizing adhesion of the conductive and resistive layer to the substrate for the benefit of improving the functionality of the electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Grueger in view of Hochstetler to utilize a nitrogen gas environment for optimizing deposition rates for the benefit of improving the functionality of the electrode.

 Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Grueger, and further in view of Hochstetler and Jones et al. (US 3264074) hereinafter referred to as ‘Jones’.
Regarding Claim 11 Kim and Grueger disclose the claimed invention discussed in claim 1, including the electrochemical electrode.
However, the combination is silent to the language of wherein the weight percent of iron in the conductive layer is in the range from about 61 to about 75 weight percent.
Nevertheless, Jones discloses wherein the weight percent of iron in the conductive layer is in the range from about 61 to about 75 weight percent (The layer 31 was 39% nickel and 61% iron).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Grueger, and Hochstetler in view of Jones to incorporate a conductive layer comprising iron in the range from about 61 to about 75 weight percent for optimizing the conductivity of the layer for the benefit of improving functionality of the electrode. 

Regarding Claim 12, Kim and Grueger disclose the claimed invention discussed in claim 1, including the electrochemical electrode.
However, the combination is silent to the language of wherein the conductive layer comprises 0 to 13 weight percent molybdenum.
Nevertheless, Hochstetler discloses wherein the conductive layer comprises 0 to 13 weight percent molybdenum (The presence of molybdenum in the non-noble metal alloys can comprise, for example, at least about 2, 4, 6, 8, 10, or 12  [0103]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Grueger, and Hochstetler in view of Jones to incorporate a conductive layer comprising 0 to 13 weight percent of molybdenum for reducing corrosion for the benefit of improving functionality of the electrode. 

Regarding Claim 13, Kim and Grueger disclose the claimed invention discussed in claim 1, including the electrochemical electrode.
However, the combination wherein the conductive layer comprises nickel, chromium, iron, and molybdenum, wherein the weight percent of nickel in the conductive layer is in the range of 10 to 30 weight percent, wherein the weight percent of chromium in the conductive layer is in the range of 16 to 26 weight percent ,wherein the weight percent of iron in the conductive layer is in the range of 39 to 71 weight percent, and wherein the weight percent of molybdenum is in the range of 2 to 10 weight percent, all based on the total weight of the conductive layer equaling 100 weight percent.
Nevertheless, Hochstetler discloses wherein the conductive layer comprises nickel, chromium, iron, and molybdenum (the amount of nickel, chromium and molybdenum included in the non-noble metal alloys that comprise the conductive layer of electrode [0104]), wherein the weight percent of nickel in the conductive layer is in the range of 10 to 30 weight percent (the biosensor component, can vary depending on the specific requirements of the biosensor component as follows: 10 to 99 weight % chromium and 1 to 90 weight % nickel [0098]) wherein the weight percent of chromium in the conductive layer is in the range of 16 to 26 weight percent  (the biosensor component, can vary depending on the specific requirements of the biosensor component as follows: 10 to 99 weight % chromium and 1 to 90 weight % nickel [0098]), and wherein the weight percent of molybdenum is in the range of 2 to 10 weight percent(The presence of molybdenum in the non-noble metal alloys can comprise, for example, at least about 2, 4, 6, 8, 10, or 12 a [0103]), all based on the total weight of the conductive layer equaling 100 weight percent (all of these weight percentages being based on the total weight percentages of the conductive layer equaling 100 weight percent [0104]).  
However, Hochstetler is silent to the language of wherein the weight percent of iron in the conductive layer is in the range of 39 to 71 weight percent.
Nevertheless, the Jones discloses wherein the weight percent of iron in the conductive layer is in the range of 39 to 71 weight percent (The layer 30 was copper and 3000 angstroms thick. The layer 31 was 39% nickel and 61% iron). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Grueger, and Hochstetler in view of Jones to incorporate conductive layer comprises nickel, chromium , iron and molybdenum for reducing corrosion for the benefit of improving functionality of the electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Grueger, and Hochstetler in view of Jones to incorporate nickel in the conductive layer in the range of 10 to 30 weight percent for the benefit of good chemical resistivity against aggressive chemicals results and to improve the accuracy of the electrode. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Grueger, and Hochstetler in view of Jones to incorporate a conductive layer comprising chromium in the conductive layer in the range of 16 to 26 weight percent  for optimizing good chemical resistivity against aggressive chemicals for the benefit of improving functionality of the electrode. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Grueger, and Hochstetler in view of Jones to incorporate a conductive layer comprising molybdenum in the range of 2 to 10 weight percent for reducing corrosion for the benefit of improving functionality of the electrode. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Grueger, and Hochstetler in view of Jones to incorporate the total weight of the conductive layer equaling 100 weight percent for optimizing good chemical resistivity against aggressive chemicals for the benefit of safety.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Grueger, and Hochstetler in view of Jones to incorporate a conductive layer comprising iron in the range of 39 to 71 weight percent for optimizing the conductivity of the layer for the benefit of improving functionality of the electrode.

Regarding Claim 14, Kim and Grueger disclose the claimed invention discussed in claim 13, including the electrochemical electrode.
However, the combination is silent to the language of wherein the weight percent of iron in the conductive layer is in the range of 55 to 70 weight percent.
Nevertheless, Hochstetler discloses wherein the weight percent of nickel in the conductive layer is in the range of 10 to 16 weight percent  (the biosensor component, can vary depending on the specific requirements of the biosensor component as follows: 10 to 99 weight % chromium and 1 to 90 weight % nickel [0098]), wherein the weight percent of chromium in the conductive layer is in the range of 17 to 21 weight percent (the biosensor component, can vary depending on the specific requirements of the biosensor component as follows: 10 to 99 weight % chromium and 1 to 90 weight % nickel [0098]) , 
and -5-86203US03PATENTwherein the weight percent of molybdenum is in the range of 2 to 5 weight percent (The presence of molybdenum in the non-noble metal alloys can comprise, for example, at least about 2, 4, 6, 8, 10, or 12 a [0103]), 
all based on the total weight of the conductive layer equaling 100 weight percent (all of these weight percentages being based on the total weight percentages of the conductive layer equaling 100 weight percent [0104]).
However, Hochstetler is silent to the language wherein the weight percent of iron in the conductive layer is in the range of 55 to 70 weight percent.
Nevertheless, Jones discloses wherein the weight percent of iron in the conductive layer is in the range of 55 to 70 weight percent (The layer 30 was copper and 3000 angstroms thick. The layer 31 was 39% nickel and 61% iron).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Grueger, and Hochstetler in view of Jones to incorporate nickel in the conductive layer in the range of 10 to 16 weight percent  for the benefit of good chemical resistivity against aggressive chemicals results and to improve the accuracy of the electrode. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Grueger, and Hochstetler in view of Jones to incorporate a conductive layer comprising chromium in the range of 17 to 21 weight percent for optimizing good chemical resistivity against aggressive chemicals for the benefit of improving functionality of the electrode. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Grueger, and Hochstetler in view of Jones to incorporate a conductive layer comprising molybdenum in the range of 2 to 5 weight percent for reducing corrosion for the benefit of improving functionality of the electrode. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Grueger, and Hochstetler in view of Jones to incorporate a conductive layer with a total weight equaling 100 for optimizing good chemical resistivity against aggressive chemicals for the benefit of safety.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Grueger, and Hochstetler in view of Jones to incorporate a conductive layer comprising of iron in the range of 55 to 70 weight percent for optimizing the conductivity of the layer for the benefit of improving functionality of the electrode. 

Regarding Claim 15, Kim, Grueger, and Hochstetler disclose the claimed invention discussed in claim 13, including the electrochemical electrode.
However, the combination is silent to the language of wherein the weight percent of iron in the conductive layer is in the range of 46 to 66 weight percent. 
Nevertheless, Hochstetler discloses wherein the weight percent of nickel in the conductive layer is in the range of 12.5 to 29 weight percent (the biosensor component, can vary depending on the specific requirements of the biosensor component as follows: 10 to 99 weight % chromium and 1 to 90 weight % nickel [0098]),
wherein the weight percent of chromium in the conductive layer is in the range of 16 to 24 weight percent (the biosensor component, can vary depending on the specific requirements of the biosensor component as follows: 10 to 99 weight % chromium and 1 to 90 weight % nickel [0098]), 
and wherein the weight percent of molybdenum is in the range of 3 to 6 weight percent (The presence of molybdenum in the non-noble metal alloys can comprise, for example, at least about 2, 4, 6, 8, 10, or 12 a [0103]),
all based on the total weight of the conductive layer equaling 100 weight percent (all of these weight percentages being based on the total weight percentages of the conductive layer equaling 100 weight percent [0104]). 
However, Hochstetler is silent to the language of wherein the weight percent of iron in the conductive layer is in the range of 46 to 66 weight percent.
Nevertheless, Jones discloses wherein the weight percent of iron in the conductive layer is in the range of 46 to 66 weight percent (The layer 30 was copper and 3000 angstroms thick. The layer 31 was 39% nickel and 61% iron).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Grueger, and Hochstetler in view of Jones to incorporate nickel in the conductive layer in the range of 12.5 to 29 weight percent for the benefit of good chemical resistivity against aggressive chemicals and to improve the accuracy of the electrode. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Grueger, and Hochstetler in view of Jones to incorporate a conductive layer comprising of chromium in the range of 16 to 24 weight percent for optimizing good resistivity against aggressive chemicals for the benefit of improving functionality of the electrode. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Grueger, and Hochstetler in view of Jones to incorporate a conductive layer comprising molybdenum in the range of 3 to 6 weight percent for reducing corrosion for the benefit of improving functionality of the electrode. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Grueger, and Hochstetler in view of Jones to incorporate a conductive layer based on the total equaling 100 weight percent for optimizing good resistivity against aggressive chemicals for the benefit of safety.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Grueger, and Hochstetler in view of Jones to incorporate a conductive layer comprising iron in the range of 46 to 66 weight percent for optimizing the conductivity of the layer for the benefit of improving functionality of the electrode. 

Regarding Claim 16, Kim, Grueger, and Hochstetler disclosed the claimed invention discussed in claim 13, including the electrochemical electrode.
	However, the combination is silent to the language wherein the weight percent of iron in the conductive layer is in the range of 41 to 62 weight percent.
	Nevertheless, Hochstetler discloses wherein the weight percent of nickel in the conductive layer is in the range of 16 to 26.5 weight percent (the biosensor component, can vary depending on the specific requirements of the biosensor component as follows: 10 to 99 weight % chromium and 1 to 90 weight % nickel [0098]), wherein the weight percent of chromium in the conductive layer is in the range of 18 to 23 weight percent (the biosensor component, can vary depending on the specific requirements of the biosensor component as follows: 10 to 99 weight % chromium and 1 to 90 weight % nickel [0098]), and wherein the weight percent of molybdenum is in the range of 5 to 8 weight percent (The presence of molybdenum in the non-noble metal alloys can comprise, for example, at least about 2, 4, 6, 8, 10, or 12 a [0103]), all based on the total weight of the conductive layer equaling 100 weight percent (all of these weight percentages being based on the total weight percentages of the conductive layer equaling 100 weight percent [0104]). 
However, Hochstetler is silent to the language of wherein the weight percent of iron in the conductive layer is in the range of 41 to 62 weight percent.
Nevertheless, Jones discloses wherein the weight percent of iron in the conductive layer is in the range of 41 to 62 weight percent (The layer 31 was 39% nickel and 61% iron).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Grueger, and Hochstetler in view of Jones to incorporate nickel in the conductive layer in the range of 16 to 26.5 weight percent for the benefit of good chemical resistivity against aggressive chemicals results and to improve the accuracy of the electrode. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Grueger, and Hochstetler in view of Jones to incorporate a conductive layer comprising chromium in the range of 18 to 23 weight percent for optimizing good resistivity against aggressive chemicals for the benefit of improving safety. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Grueger, and Hochstetler in view of Jones to incorporate a conductive layer comprising molybdenum in the range of 5 to 8 weight percent for reducing corrosion for the benefit of improving functionality of the electrode. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Grueger, and Hochstetler in view of Jones to incorporate the total weight of the conductive layer equaling 100 weight percent for optimizing good resistivity against aggressive chemicals for the benefit of safety.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Grueger, and Hochstetler in view of Jones to incorporate a conductive layer comprising of iron in the range of 41 to 62 weight percent for optimizing the conductivity of the layer for the benefit of improving functionality of the electrode. 

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Grueger, and further in view of Hochstetler and Eltoukhy et al. (US 5227211) hereinafter referred to as ‘Eltoukhy’.

Regarding Claim 20, Kim, Grueger, Hochstetler, and Jones disclosed the claimed invention discussed in claim 13, including the electrochemical electrode.
However, the combination is silent to the language of a mixture of a noble gas and nitrogen gas.  
Nevertheless, Eltoukhy discloses a mixture of a noble gas and nitrogen gas (The low-pressure sputtering atmosphere may also include… gas mixture includes 10-50 mole hydrogen of hydrocarbon gas, 5-50 mole nitrogen, and remainder argon [Description (11)]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Grueger, and Hochstetler in view of Eltoukhy to utilize a mixture of a noble gas and nitrogen gas for optimizing deposition rates for the benefit of improving the functionality of the electrode.

Regarding Claim 21, Kim, Grueger, Hochstetler, and Jones disclosed the claimed invention discussed in claim 13, including the electrochemical electrode.
	However, the combination is silent to the language of a mixture of Ar gas and nitrogen gas, and wherein the nitrogen is present in an amount from 5% to 50% based on partial pressure.
Nevertheless, Author discloses a mixture of Ar gas and nitrogen gas, and wherein the nitrogen is present in an amount from 5% to 50% based on partial pressure (The low-pressure sputtering atmosphere may also include… gas mixture includes 10-50 mole hydrogen of hydrocarbon gas, 5-50 mole nitrogen, and remainder argon [Description (11)]) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Grueger, and Hochstetler in view of Eltoukhy to utilize a mixture of Ar gas and nitrogen gas where the nitrogen is present in an amount from 5% to 50% based on partial pressure for optimizing deposition rates for the benefit of improving the functionality of the electrode.

Response to Arguments

Objections

Applicant’s arguments filed 08/22/2022, with respect to claim 1 have been fully considered and are persuasive. The objection of claim 1 has been withdrawn. 



35 USC § 103

Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. 

	The Applicant argues (p. 12): Thus, Applicant respectfully asserts that the Examiner has failed to state a case of prima facie obviousness as the requisite reason for one of ordinary skill in the art to make the combination as asserted by the Examiner is simply not present.

	The Examiner respectfully disagrees. The reasons for one of ordinary skill in the art are present and discussed in the motivation statements. 

	The Applicant argues (p. 14): With regard to Hochstetler, Applicant respectfully asserts that the Examiner has not advanced the necessary reason for the combination of the references as attempted herein; in so doing, the Examiner has merely selected out particular elements of the claimed invention in Hochstetler and combined those with selected portions of Kim and Grueger to arrive at Claim 5.

	The Examiner respectfully disagrees. For example, Kim discloses an electrochemical electrode for use in a biosensor, Grueger discloses a material layer comprising C-N species, and Hochstetler discloses a conductive layer with a combined weight percent of nickel and chromium. Therefore, the combination of these references would disclose to one with ordinary skill in the art the claimed feature “ An electrochemical electrode for use in a biosensor with a conductive layer, a resistive layer comprising carbon and at least one C-N species.”
According to MPEP 2145, “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).” 

	The Applicant argues: (p. 17) Additionally, the Examiner has failed to advance an appropriate reason for the combination of all of the references recited above, and has merely engaged in the combination of selected teachings in each reference in order to reach this conclusion.

	The Examiner respectfully disagrees. The reasons for one of ordinary skill in the art are present and discussed in the motivation statements. 

	The Applicant argues: (p. 16) Thus, the Examiner's extraction of one particular element of the teaching in Jones, among many, involves impermissible hindsight reconstruction of Claim 11, and thus cannot be sustained.

	The Examiner respectfully disagrees. According to MPEP 2145, “In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).”
A person of ordinary skill in the art would consider the claimed feature based on the references as used in the rejection. For example, Jones discloses the reasons for optimizing the conductivity of the layer: “The layer 31 was 39% nickel and 61% iron and .001 inch thick. The resulting combination provided a film which had extremely good adhesion between the plate 17 and electrode 18 and extremely good conductivity due to the alloy layer 31. This electrode was subjected to temperatures in excess of 575 degrees centigrade without appreciably affecting the conductivity of the electrode 18 or the adhesion of the electrode 18 to the plate 17, Col. 4, Lines 22-30”.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/SHARAH ZAAB/Examiner, Art Unit 2863   

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863